

116 S3803 IS: Blocking Evasive Attempts to Manipulate Signals Act of 2020
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3803IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Communications Act of 1934 to clarify the situations in which the Federal Communications Commission may grant a request for the transfer of certain permits, and for other purposes.1.Short titleThis Act may be cited as the Blocking Evasive Attempts to Manipulate Signals Act of 2020 or the BEAMS Act of 2020.2.Transfer of certain permitsSection 325(d) of the Communications Act of 1934 (47 U.S.C. 325(d)) is amended—(1)by inserting (1) after (d); (2)by inserting , subject to paragraph (2), after prescribe, and; and(3)by adding at the end the following:(2)The Commission may not grant such an application for the transfer of a permit described in subsection (c) that proposes a change in the primary language in which programming by a radio station described in that subsection will be broadcast, unless the Commission separately certifies to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives that, in the judgment of the Commission, and in addition to the requirements and prohibitions under section 310, the programming of the radio station is not, and will not become, subject to undue influence by a foreign government or a political party in power in a foreign country..